FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30050

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00046-RFC

  v.
                                                 MEMORANDUM *
HARLEY COMBRES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Harley Combres appeals from the 87-month sentence imposed following his

guilty-plea conviction for attempted illegal export and concealing items for illegal

export, in violation of 18 U.S.C. §§ 2 and 554. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

         Combres first contends that the district court violated Federal Rule of

Criminal Procedure 32 by failing to resolve whether a statement made by Combres

after his arrest was truthful. However, the district court expressly found that the

statement was truthful. Accordingly, the court did not violate Rule 32. See United

States v. Karterman, 60 F.3d 576, 583 (9th Cir. 1995).

         Combres next contends that his sentence is substantively unreasonable. The

district court concluded that Combres’s criminal history category failed to

adequately reflect the seriousness of his past criminal conduct and likelihood to

reoffend. This conclusion is supported by the record. In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, Combres’s sentence

is substantively reasonable. See United States v. Ellis, 641 F.3d 411, 421-22 (9th

Cir. 2011) (reviewing criminal history departure as part of a sentence’s substantive

reasonableness); United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                      12-30050